DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-14 and 16 are allowed.
Claims 1-9 and 15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent 
claims  10 and 16 are allowed because a comprehensive search of prior arts either alone or in combination failed to teach
“ a method for use in a communication system including an access point, a first station, and a second station each of which is connected to a wireless network, the first station being disposed on a first terminal block located at a joint between power supply lines and obtaining temperature data that is data indicating an internal temperature of the first terminal block, the power supply lines being installed along a rail to supply electricity to a transport vehicle traveling on the rail, the second station being disposed on a second terminal block located at a joint between the power supply lines and obtaining temperature data that is data indicating an internal temperature of the second terminal block, the method comprising: (a) switching an operation mode of the first station from a first operation mode in which the first station operates as a slave station to a second operation mode in which the first station operates as a proxy master station; (b) transmitting, from the first station operating in the second operation mode to the second station, a first signal that requests transmission of the temperature data held by the second station; (c) transmitting the temperature data from the second station to the first station in response to the first signal; (d) storing the temperature data received by the first station from the second station into a storage of the first station; (e) switching the operation mode of the first station from the second operation mode to the first operation mode after the first station receives the temperature data from the second station; (f) transmitting, from the access point to the first station, a second signal that requests transmission of the temperature data, after the temperature data is stored into the storage of the first station; and (g) transmitting, from the first station operating in the first operation mode to the access point, the temperature data stored into the storage, in response to the second signal.”.
The dependent claims are also allowable by virtue of their dependence on the independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462